NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 09a0528n.06

                                              No. 08-4231                                FILED
                                                                                      Jul 31, 2009
                            UNITED STATES COURT OF APPEALS                     LEONARD GREEN, Clerk
                                 FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                           )
                                                    )
       Plaintiff-Appellee,                          )
                                                    )
v.                                                  )    ON APPEAL FROM THE UNITED
                                                    )    STATES DISTRICT COURT FOR THE
MICHAEL PHILLIPS,                                   )    NORTHERN DISTRICT OF OHIO
                                                    )
       Defendant-Appellant.                         )


BEFORE: COLE and COOK, Circuit Judges; and COHN, District Judge.*

       PER CURIAM. This is a criminal case. Defendant-appellant, Michael Phillips (“Phillips”),

appeals from a district court order denying his motion for sentence modification pursuant to 18

U.S.C. § 3582(c)(2).1 Phillips’ motion is based on Amendment 706 to the United States Sentencing

Guidelines, which—together with Amendment 713—retroactively reduces by two points the base

offense levels applicable to crack cocaine offenses. The district court denied Phillips’ motion,

concluding that because he was sentenced as a career offender, he is ineligible for relief.



       *
       The Honorable Avern Cohn, United States District Judge for the Eastern District of
Michigan, sitting by designation.
       1
           Title 18, § 3582(c)(2) reads, in pertinent part, as follows:

             in the case of a defendant who has been sentenced to a term of imprisonment
             based on a sentencing range that has subsequently been lowered by the
             Sentencing Commission pursuant to 28 U.S.C. § 994(o), . . . the court may
             reduce the term of imprisonment . . . if such a reduction is consistent with
             applicable policy statements issued by the Sentencing Commission.
       On appeal, Phillips argues that the district court erroneously concluded that career offenders

are ineligible for sentence modifications under § 3582(c)(2).

       On July 14, 2009, this Court determined that defendants who are sentenced as career

offenders are ineligible for sentence modifications based on Amendment 706 to the Guidelines. See

United States v. Perdue, ___ F.3d ___, No. 08-4358, 2009 WL 2015242 (6th Cir. July 14, 2009).

Perdue is directly on point and forecloses Phillips’ argument.

       Accordingly, the order of the district court is AFFIRMED.




                                                 2